Name: Commission Regulation (EC) No 1257/2003 of 15 July 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designation of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Molise, Alto Crotonese, Welsh Lamb, NÃ ¼rnberger BratwÃ ¼rste or NÃ ¼rnberger RostbratwÃ ¼rste)
 Type: Regulation
 Subject Matter: regions of EU Member States;  foodstuff;  agricultural activity;  marketing;  processed agricultural produce;  consumption;  animal product
 Date Published: nan

 Important legal notice|32003R1257Commission Regulation (EC) No 1257/2003 of 15 July 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designation of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Molise, Alto Crotonese, Welsh Lamb, NÃ ¼rnberger BratwÃ ¼rste or NÃ ¼rnberger RostbratwÃ ¼rste) Official Journal L 177 , 16/07/2003 P. 0003 - 0004Commission Regulation (EC) No 1257/2003of 15 July 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designation of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Molise, Alto Crotonese, Welsh Lamb, NÃ ¼rnberger BratwÃ ¼rste or NÃ ¼rnberger RostbratwÃ ¼rste)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 806/2003(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, the United Kingdom forwarded to the Commission an application for the registration of the name "Welsh Lamb" as a geographical indication, Italy forwarded to the Commission two applications for the registration of the names "Molise" and "Alto Crotonese" as designations of origin and Germany forwarded to the Commission an application for the registration of the names "NÃ ¼rnberger BratwÃ ¼rste" or "NÃ ¼rnberger RostbratwÃ ¼rste" as geographical indications.(2) The applications have been found, in accordance with Article 6(1) of that Regulation, to meet all the requirements laid down therein and in particular to contain all the information required under Article 4 thereof.(3) No statement of objection under Article 7 of Regulation (EEC) No 2081/92 has been received by the Commission in respect of the names given in the Annex hereto following their publication in the Official Journal of the European Union(3).(4) The names should therefore be entered in the Register of protected designation of origin and protected geographical indications and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 865/2003(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered in the "Register of protected designation of origin and protected geographical indications" as protected designations of origin (PDO) or protected geographical indications (PGI), as provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ C 262, 29.10.2002, p. 6 (Alto Crotonese).OJ C 262, 29.10.2002, p. 9 (Molise).OJ C 255, 23.10.2002, p. 17 (Welsh Lamb).OJ C 63, 12.3.2002, p. 25 (NÃ ¼rnberger BratwÃ ¼rste or NÃ ¼rnberger RostbratwÃ ¼rste).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 124, 20.5.2003, p. 17.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFresh meat and offalUNITED KINGDOMWelsh Lamb (PGI)Meat productsGERMANYNÃ ¼rnberger BratwÃ ¼rste or NÃ ¼rnberger RostbratwÃ ¼rste (PGI)Oils and fatsITALYMolise (PDO)Alto Crotonese (PDO)